FILED
CHARLOTTE, NC

MAR 16 2021

UNITED STATES DISTRICT COURT US DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA —_ WESTERN DISTRICT OF No

 

 

 

CHARLOTTE DIVISION

UNITED STATES OF AMERICA ) DOCKET NO. 3:"L| CRW
V. BILL OF INDICTMENT
JESSICA EARLENE TRUESDALE Violations:

) 26 U.S.C. § 7206(2)

UNDER SEAL

THE GRAND JURY CHARGES:
INTRODUCTION

At all times relevant to this Indictment:

1. Defendant JESSICA EARLENE TRUESDALE (“TRUESDALE”) resided in and
around Charlotte, North Carolina, within the Western District of North Carolina.

2. Beginning in at least 2006, TRUESDALE owned and operated a tax preparation
business with three locations in Charlotte, North Carolina. Between 2015 and 2018, the business
operated as Queen City Financial Company, LLC (“Queen City Financial”). Through Queen City
Financial, TRUESDALE prepared U.S. Individual Income Tax Returns, Forms 1040 and 1040A,
and related Internal Revenue Service (“IRS”) Schedules and Forms, on behalf of client-taxpayers
for submission to the IRS.

3. Through Queen City Financial, TRUESDALE prepared or caused to be prepared
more than 1,900 tax returns for tax years 2014 through 2017. TRUESDALE earned at least $1
million in return preparation fees from her clients, which were paid directly from her clients’
refunds. In some cases, the clients were unaware of how much they were being charged, which
was frequently between $250 and $500.

4, TRUESDALE frequently included false information on the tax returns she
prepared for clients. She typically prepared and filed tax returns with the following fabricated
and/or fraudulent items, among others: filing status and exemptions; Schedule A itemized
deductions; American Opportunity Credits; education credits; Schedule C business income and
losses; and earned income tax credits. The inclusion by TRUESDALE of the false and
fraudulent items resulted in the fraudulent reduction of the clients’ tax liabilities and the receipt
of fraudulently inflated refunds by her clients.

5. TRUESDALE regularly failed to review the completed tax returns with her
clients except to inform them of the amounts of their refunds. Some clients received

1
Case 3:21-cr-00076-MOC-DSC Document 3 Filed 03/16/21 Page 1 of 6

 
correspondence from the IRS or the State of North Carolina after their returns were filed
questioning items on the tax returns. TRUESDALE refused to assist the clients with the
questions from the IRS.

6. The IRS was an agency of the United States Department of the Treasury
responsible for administering the tax laws of the United States and collecting taxes owed to the
United States.

7. An Electronic Filing Identification Number (“EFIN”) was a unique, non-
transferable identification number assigned by the IRS to a firm that had completed an IRS e-file
application to become an authorized IRS e-file provider and had passed a suitability check, in
order to provide electronic tax return filing services to client-taxpayers. The IRS retained the
ability to suspend or revoke a previously-assigned EFIN. TRUESDALE used an EFIN ending
6464, which was issued by the IRS to Queen City Financial in or about May 2014.

8. A Preparer Tax Identification Number (“PTIN”) was an identification number that
the IRS assigned to a tax return preparer who was compensated for preparing, or assisting in the
preparation of, all or substantially all of any United States federal tax return, claim for refunds,
or other tax form submitted to the IRS with limited exceptions. To obtain a PTIN, an individual
was required to submit an application to the IRS. In or about October 2010, TRUESDALE
applied for, and was assigned by the IRS, a PTIN ending 4204,

COUNTS ONE THROUGH TWENTY-SIX
(Aiding and Assisting in the Preparation of False Tax Returns — 26 U.S.C. § 7206(2))

9, The Grand Jury realleges and incorporates by reference herein all of the
allegations contained in paragraphs one through eight of the Bill of Indictment, and further
alleges that:

10, On or about the dates set forth below, within the Western District of North
Carolina, and elsewhere, Defendant JESSICA EARLENE TRUESDALE did willfully aid and
assist in, and procure, counsel, and advise the preparation and presentation to the IRS, of false
USS. Individual Income Tax Returns, Forms 1040 and 1040A, along with the accompanying
schedules, for the taxpayers and calendar years listed below, which TRUESDALE did not
believe to be true and correct as to every material matter, in that the tax returns contained the
false items listed below, among others:

 

 

 

 

 

 

 

 

 

 

 

Count | Taxpayer | Year | Filing | False Item(s) False Items
Date as
Reported
1 K.T. 2014 | 4/15/15 | Education credits (Line 50) $1,500
American opportunity credit (Line 68) | $1,000
2 D.C 2015 | 4/15/16 | American opportunity credit (Line 68) | $1,000
2

Case 3:21-cr-00076-MOC-DSC Document 3 Filed 03/16/21 Page 2 of 6

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Taxpayer | Year | Filing | False Item(s) False Items
Date as
Reported
3 L.H. 2015 | 4/15/16 | Itemized deductions (from Schedule $15,983
A) (Line 40)
American opportunity credit (Line 68) | $1,000
4 N.S. 2014 | 4/15/15 | Itemized deductions (from Schedule $11,013
A) (Line 40)
5 W.B. 2016 | 4/17/17 | Wages (Line 7) $13,100
American opportunity credit (Line 68) | $2,000
6 M.G. 2016 | 4/17/17 | Wages (Line 7) $29,368
Business income or (loss) (Line 12) ($8,159)
Itemized deductions (from Schedule $22,449
A) (Line 40)
American opportunity credit (Line 68) | $1,000
7 D.H. 2016 | 4/17/17 | Filing Status Single
Itemized deductions (from Schedule $11,469
A) (Line 40)
Education credits (Line 50) $438
American opportunity credit (Line 68) | $1,000
8 N.C. 2014 | 4/15/15 | Business income or (loss) (Line 12) $7,920
American opportunity credit (Line 68) | $1,000
9 N.C. 2016 | 4/17/17 | Wages (Line 7) $7,966
American opportunity credit (Line 68) | $1,000
10 M.S. 2015 | 4/15/16 | American opportunity credit (Line 68) | $1,000
11 M.S. 2016 | 4/15/17 | American opportunity credit (Line 68) | $1,000

 

3

Case 3:21-cr-00076-MOC-DSC Document 3 Filed 03/16/21 Page 3 of 6

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Taxpayer | Year | Filing | False Item(s) False Items
Date as
Reported
12. | D.Fand 2014 | 4/15/15 | Business income or (loss) (Line 12) ($4,500)
ZK,
Credit for child and dependent care $400
expenses (Line 49)
Education credits (Line 50) $1,500
American opportunity credit (Line 68) | $1,000
13 D.F. and | 2015 | 4/15/16 | Business income or (loss) (Line 12) ($12,510)
ZK,
Itemized deductions (from Schedule $17,886
A) (Line 40)
Credit for child and dependent care $200
expenses (Line 49)
Education credits (Line 50) $1,500
American opportunity credit (Line 68) | $1,000
14 |DF.and | 2016 | 4/17/17 | Itemized deductions (from Schedule $28,145
Z.K. A) (Line 40)
Credit for child and dependent care $1,200
expenses (Line 49)
Education credits (Line 50) $1,500
American opportunity credit (Line 68) | $1,000
15 D.G. 2014 | 4/15/15 | Itemized deductions (ftom Schedule $6,628
A) (Line 40)
16 | DG. 2015 | 4/15/16 | Itemized deductions (from Schedule $11,022
A) (Line 40)
Education credits (Line 50) $598
American opportunity credit (Line 68) | $850
17 D.G, 2016 | 4/17/17 | Education credits (Line 50) $1,093
American opportunity credit (Line 68) | $1,000

 

4

Case 3:21-cr-00076-MOC-DSC Document 3 Filed 03/16/21 Page 4 of 6

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Taxpayer | Year | Filing | False Item(s) False Items
Date as
Reported

18 | M.H. 2014 | 4/15/15 | Business income or (loss) (Line 12) ($5,950)
Credit for child and dependent care $600
expenses (Line 49)

19 | M.H. 2015 | 4/15/16 | Credit for child and dependent care $840
expenses (Line 49)

20 | MH. 2016 | 4/17/17 | Credit for child and dependent care $720
expenses (Line 49)
Education credits (Line 50) $1,200
American opportunity credit (Line 68) | $800

21 D.M 2014 | 4/15/15 | Wages (Line 7) $13,014
American opportunity credit (Line 68) | $1,000

22 |D.M 2015 | 4/15/16 | Wages (Line 7) $10,837
American opportunity credit (Line 68) | $1,000

23 D.M. 2016 | 4/17/17 | Credit for child and dependent care $184
expenses (Line 49)
American opportunity credit (Line 68) | $1,000

24 =|L.N. 2014 | 4/15/15 _| American opportunity credit (Line 68) | $1,000

25 L.N. 2015 | 4/15/16 | Wages (Line 7) $10,589
American opportunity credit (Line 68) | $1,000

26 | LN. 2016 | 4/17/17 | Wages (Line 7) $11,525
American opportunity credit (Line 68) | $1,000

 

All in violation of Title 26, United States Code, § 7206(2).

5

Case 3:21-cr-00076-MOC-DSC Document 3 Filed 03/16/21 Page 5 of 6

 

 
A TRUE BILL:

 

FOREPERSON

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

Onnape Din Loy

CARYN FINLEY
aye UNITED YATES ATTORNEY

Lo nip

GKATAM BILLINGS !
ASSISTANT UNITED STATES ATTORNEY

6
Case 3:21-cr-00076-MOC-DSC Document 3 Filed 03/16/21 Page 6 of 6
